o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ---------------------------- wrote about the taxation of tier railroad retirement number release date conex-113686-16 uniform issue list number the honorable earl l carter member u s house of representative sec_6602 abercorn street suite 105-b savannah ga attention dear representative carter i am responding to your inquiry dated date on behalf of your constituent ------- -------------------------- ------------------ benefits that he receives before social_security_benefits and tier railroad retirement benefits were not taxed in congress provided for the taxation of social_security_benefits and tier railroad retirement benefits as part of legislation the social_security amendments of public law to provide for long-term financial support of the social_security system tier railroad retirement benefits are included in the definition of social_security_benefits for purposes of this taxation subject_to certain limitations this provision taxed social_security_benefits above a certain base_amount up to a maximum of one-half of the taxpayer’s total social_security_benefits the income taxes paid on social_security_benefits under the amendments are in effect credited to the social_security trust fund which also funds tier railroad retirement benefits in the omnibus_budget_reconciliation_act_of_1993 public law congress added a second level of taxation on social_security_benefits including tier railroad retirement benefits this law provides that up to percent of social_security_benefits are taxed for taxpayers subject_to certain limitations in committee reports on this legislation congress indicated that social_security_benefits are like the benefits under other retirement systems therefore the taxation of social_security_benefits should conform more closely to the taxation of these other retirement payments conex-113686-16 under current law the taxable_portion of social_security_benefits and tier railroad retirement benefits depends on the benefit amount the amount of other income and the filing_status sec_86 of the internal_revenue_code above certain income levels up to percent of the benefits received are includible in gross_income i hope this information is helpful if you have any questions please contact ----------------- ------------ -------------------- or me at sincerely victoria judson associate chief_counsel tax exempt and government entities
